Peter Goulding plaint. agt Robert Stanford Defendt in an action of the case for not paying him four pound ten Shillings or thereabouts taken from him by Execution granted upon a judgemt against the sd Goulding obtained by John Nash as plaint. agt him the sd Goulding as Surety of the sd Stanford at a Commissionrs Court held at Boston on the. 16th day of May. 1671. & all other due damages according to attachmt datd 23. 9br 1676. . . . The Jury . . . found for the plaintife Six pound & costs of Court